Case 3:19-cr-00218-HES-JRK Document5 Filed 11/14/19 Page 1 of 2 PagelD 144
FILED
LI-/Uf-(

CLERK, U.S. DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE, FLORIDA

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
UNITED STATES OF AMERICA
v. | CASE NO. 3:19-mj- ]47 3. JR |G

ROMEO XAVIER LANGHORNE

SUPERSEDING MOTION TO SEAL CRIMINAL COMPLAINT
AND RELATED DOCUMENTS AND MOTION TO UNSEAL
REDACTED VERSION OF CRIMINAL COMPLAINT UPON ARREST
OF DEFENDANT

On November 13, 2019, the United States filed a motion to seal the
criminal complaint in this case and related documents, which was granted the
same day. The motion to seal requested that the sealed documents be
automatically unsealed by the court when the defendant is taken into custody.
The United States now supersedes this request, and asks that the original,
unredacted complaint affidavit remain sealed, and that the court instead
unseal the redacted version of the complaint attached hereto. The redactions
to the complaint affidavit are made to protect the identities of persons who are

referenced in the affidavit and not the subjects of this investigation. These
include federal agents and employees who participated in the investigation as

well as laypersons. The unsealing of the redacted affidavit is necessary to

protect these laypersons from harassment and to protect the federal agents and
Case 3:19-cr-00218-HES-JRK Document5 Filed 11/14/19 Page 2 of 2 PagelD 145

employees from unnecessary exposure as they continue to work on other, non-
public investigations.

The United States therefore moves that the Court direct the Clerk to
keep the original complaint affidavit SEALED and to unseal the related
documents and the attached redacted complaint affidavit described herein
without further order when any named defendant is taken into custody.

Respectfully submitted,

MARIA CHAPA LOPEZ
United States Attorney

By: a anna Ck Shr

LAURA COFER TAYLOR
Assistant United States Attorney
USA No. 170

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: Laura.C.Taylor@usdoj.gov
